Title: Remarks & Occs. in April. [1771]
From: Washington, George
To: 

 


5th. Turn’d the Water of Doeg Run into my Mill Race, which seemd to afford Water enough for both Mills. One of which constantly employd in Grinding up my own Wheat.


   
   With the new millrace and dams finished GW now had a gravitational force of water sufficient for his needs, but his water supply remained undependable. The millrace often froze in the winter and dried up in the summer. At other times freshets broke his dams and the sides of the race. The new mill could run only about half of each year. The two mills to which GW here refers are the two sets of millstones, each technically constituting a gristmill by itself, although both are in the same millhouse. When GW says “mill,” he usually means the millhouse including both sets of stones or the small plantation surrounding the millhouse.



 


10. Began to Haul the Sein, tho few fish were Catchd, & those of the Shad kind, owing to the coolness of the Weather. Many Shad had been catchd on the Maryland Shore.
 


11. Obligd to send a hand to the Mill to Assist in Packing &ca.

	
   
   GW’s flour was being packed into large barrels and small casks for sale to Virginia merchants (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 326, 341; see “Remarks” entry for 6 June 1771).



 


17. Began to Plant Corn at my Mill Plantation.
 


20. Began to Plant Ditto at Muddy hole.
 


25. Began Ditto at Doeg Run.
The Herring began to run in large Shoals—but were checkd again by the Cool Weather.

	
   
   Fishing on the Potomac must have soon improved, because by the end of May, GW had delivered 679,200 herring and 7,760 shad to Robert Adam’s company. Despite the fact that some of the herring spoiled due to improper packing, he was credited with £134 4s. 3d. for the fish and £12 for rent of fish houses (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 326). This year Adam shipped GW’s herring to Jamaica on board the brig Adventure now owned by Judson Coolidge of Maryland (P.R.O., C.O.5/1349, f. 208; Adam to GW, 24 June 1771, DLC:GW).



